Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 20, 2021

The Court of Appeals hereby passes the following order

A22I0024. CONNER INSURANCE AGENCY LLC, et al. v. KHALIAH MONIQUE
    SHAW.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

20SCCV091917




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 20, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.